CONTINUATION SHEET

Continuation of Box 7:
	The amendment filed July 28, 2021, is the same amendment as filed January 28, 2021.  The status identifier of claim 2 should be “Previously Presented” and the claim markings in claim 2 should be omitted.
	The claims remain rejected as set forth in the Final Office Action mailed May 11, 2021:
Claims 1, 2, 4-7, 9, 10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Miyawaki `503 (US 2013/0045503. Listed on IDS filed 9/10/18) in view of Mangino (US 2013/0065217. Previously cited).
Claims 1, 2, 4-7, 9, 10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Miyawaki `419 (US 2014/0087419. Listed on IDS filed 10/6/17) in view of Mangino.
Claims 1, 2, 4-7, 9, 10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Miyawaki `927 (US 2014/0178927. Listed on IDS filed 12/18/18) in view of Mangino.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Miyawaki `503 and Mangino as applied to claims 1, 2, 4-7, 9, 10, and 12-14, and further in view of Kasamatsu (WO 2011/096468. English equivalent US 2014/0287429 cited. Previously cited).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Miyawaki `419 and Mangino as applied to claims 1, 2, 4-7, 9, 10, and 12-14, and further in view of Kasamatsu.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Miyawaki `927 and Mangino as applied to claims 1, 2, 4-7, 9, 10, and 12-14 above, and further in view of Kasamatsu.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Miyawaki `503 and Mangino as applied to claims 1, 2, 4-7, 9, 10, and 12-14, and further in view of Matsuhisa (US 2007/0225727. Previously cited).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Miyawaki `419 and Mangino as applied to claims 1, 2, 4-7, 9, 10, and 12-14, and further in view of Matsuhisa.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Miyawaki `927 and Mangino as applied to claims 1, 2, 4-7, 9, 10, and 12-14, and further in view of Matsuhisa.
Claims 1, 2, 4-10, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S.C. Patent No. 10,444,124 in view of Gradinaru (US 2015/0087001. Previously cited) and Kasamatsu (WO 2011/096468. English equivalent US 2014/0287429 cited. Previously cited).
Claims 1, 2, 4-10, 12, and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 17/128,654 in view of Gradinaru (US 2015/0087001. Previously cited) and Kasamatsu (WO 2011/096468. English equivalent US 2014/0287429 cited. Previously cited).

Continuation of Box 7:
July 28, 2021, have been fully considered but they are not persuasive.  Applicant repeats the same arguments filed January 28, 2021.  Therefore, for the response to Applicant’s arguments filed July 28, 2021, see the “Response to Arguments” section on pages 34-37 of the Final Office Action mailed May 11, 2021.  
As noted in the Applicant-Initiated Interview Summary mailed July 12, 2021, during the interview conducted on July 7, 2021, Applicant’s representative pointed out that the claimed combination (of urea/urea derivative, surfactant, and sorbitol at specific concentrations) of Applicant’s invention had the unexpected result of quicker clearing.  In particular, Applicant’s representative asserted during the interview that clearing was obtained after 1-2 hours using the claimed combination, as opposed to the longer time for the clearing of the prior art.  Applicant’s representative cited paragraph [0134] of the specification for teaching a clearing time of 1-2 hours.  On the other hand, paragraph [0128] of Example 1 of Miyawaki `503 (US 2013/0045503) teaches three days of treatment with the clearing reagent.  These arguments made in the interview are not further addressed in the Remarks filed July 28, 2021.  Nevertheless, the Examiner has considered them further.  
The Examiner notes that paragraph [0134] of the instant specification indicates that the experiment was conducted with a solution containing 9.1 M urea and 22.5% sorbitol (named ScaleSQ(0)) and a 1-mm-thick brain sample of an 8-week-old YFP-H mouse (page 107, lines 5-12).  Example 1 of Miyawaki `503 was conducted on the hippocampus of YFP-H mouse (page 7, paragraphs [0123] and [0128]), and the thickness of the biological material was approximately 1.9 mm (page 7, paragraph [0129]).  Additionally, Example 1 of Miyawaki `503 used a clearing reagent comprising 4M urea.  Because there are differences in the thickness of the brain sample and the concentration of urea of the experimental work of paragraph [0134] of the instant 
Furthermore, paragraph [0134] of the instant specification uses a clearing reagent comprising 9.1 M urea and 22.5% sorbitol.  Though the urea and sorbitol concentrations fall within the concentration ranges recited in instant claim 1, it is unclear whether the argued shorter clearing time of 1-2 hours would have been obtained for all urea and sorbitol concentrations recited in instant claim 1.  Moreover, the clearing reagent of paragraph [0134] of the instant specification does not read on clearing reagent A) of instant claim 14.  Therefore, Applicant has not established unexpected results over the claimed ranges of urea and sorbitol concentrations.
Finally, it is noted that in Comparative Example 1 of the instant application, a cerebral hemisphere of YFP-H mouse (page 111, lines 5-10; paragraph [0141]) was immersed in a clearing reagent comprising 40%(w/v) sorbitol, 2 M urea, and 0.2% (w/v) TritonX-100 (page 112, lines 18-22).  That clearing reagent reads on the clearing reagent of instant claim 1.  However, in Comparative Example 1, the cerebral hemisphere was immersed in the clearing reagent for 4 days (paragraph [0141]).  This immersion time is even longer than the three days used in Example 1 of Miyawaki `503.  Moreover, the urea concentration in Comparative 
Therefore, the arguments presented in the interview conducted on July 7, 2021, are also unpersuasive.

No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444.  The examiner can normally be reached on 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651       


/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651